Citation Nr: 0726500	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder (PTSD).  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In January 2001, the veteran submitted a stressor statement 
relating to his active service.  The veteran stated that he 
was exposed to stressful and horrific events during his brief 
period of service in Vietnam from May 1971 to June 1971.  He 
explained that upon arrival via plane to Cam Ranh Bay, his 
company's plane was fired upon while landing.  After being 
transported to his duty station in Phu Cat, the veteran 
indicated that he was exposed to continual killings, 
shootings, and mortar fire.  The veteran also admitted in his 
personal statement and during the April 2007 hearing, that he 
witnessed several Vietnamese children being molested by 
fellow soldiers.  In a March 2006 personal statement, the 
veteran indicated that G.D. and D.M., both barracks mates, 
died by small arms fire and illness/disease, respectively, in 
June 1971.  The veteran contends that his PTSD is 
attributable to his exposure to the stressful events 
previously stated, while serving in Vietnam.  

Based upon the veteran's contentions, in July 2006, a summary 
of his claimed stressors was submitted to the U.S. Armed 
Services Center for Unit Records Research (USASCURR), whose 
name has now changed to U.S. Army and Joint Services Records 
Research Center (JSRRC).  In a July 2006 response, JSRRC 
informed the RO that the information received was 
insufficient to conduct a meaningful search.  The letter 
explained that the RO did not provide the veteran's unit of 
assignment, and therefore, considered the request not valid 
for JSRRC purposes.  In October 2006, the RO resubmitted a 
summary of the veteran's claimed stressors along with his 
unit of assignment.  The Board notes that the RO divided the 
veteran's stressor information into two PTSD stressors, which 
occurred from May 1971 to June 1971.  In an undated response, 
JSRRC stated that they researched the historical report 
submitted by the veteran's unit of assignment from "April 
through June 1967[,] . . . .  [but] [t]he history does not 
report the May or June 1971 attacks described by [the] 
[veteran]."  Based upon JSRRC's response, it is unclear as 
to whether the veteran's unit was researched from April 1967 
to June 1967 or from May 1971 to June 1971.  As such, the 
Board finds that the veteran's military personnel records 
along with his claimed stressors should be resubmitted to 
JSRRC for verification and clarification.

In addition, the record reflects that, in January 1997, the 
veteran was awarded Social Security disability benefits based 
on bilateral carpal tunnel syndrome and mixed bipolar 
disorder.  Although the award of benefits was for the 
veteran's mixed bipolar disorder, the decision notes that the 
evidence of record shows the veteran has "mental 
impairments" which preclude him from performing mental 
requirements of unskilled work.  While the Social Security 
Administration (SSA) decision awarding him benefits is of 
record, there is no indication that a request has been made 
for the records from the SSA which were relied upon in making 
the January 1997 disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992).  Thus, the Board finds that 
the RO should obtain and associate with the claims folder 
copies of all medical records underlying the January 1997 SSA 
determination awarding the veteran disability benefits, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.  

While the Board regrets that remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand is necessary to ensure that all due process 
requirements are met.  Accordingly, the case is REMANDED for 
the following action: 

1.  Obtain the veteran's VA and non-VA 
medical records pertinent to his current 
psychiatric disorder from 2003 to the 
present.  All efforts to obtain the 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.

2.  Obtain from the SSA copies of all 
medical records underlying its January 
1997 determination awarding the veteran 
disability benefits.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  Prepare a summary of the veteran's 
alleged in-service stressors.  That 
summary, a copy of the veteran's DD Form 
214, and other service personnel records 
should be sent to the JSRRC.  Ask the 
JSRRC to provide any additional 
information that might verify the 
occurrence of any of the veteran's 
alleged in-service stressors.  (The 
veteran maintains that he was on 
assignment in Vietnam with the 12th 
Supply Squadron from May 1971 to June 
1971.)  

4.  Once a response has been received, 
determine whether there is credible 
evidence verifying the occurrence of any 
of the veteran's alleged in-service 
stressors.  If and only if, one of the 
veteran's alleged in-service stressors 
has been verified by credible supporting 
evidence, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should opine 
whether the verified stressor is 
sufficient to support the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.  

5.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



